Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach developing a guidance plan identifying a subset of assets based only on survey data, and an inspection system according to claim 1.  The prior art does not teach traversing a predetermined path a first time, the survey data including previous features of the predetermined path, and analyzing the survey data, the previous features of the predetermined path including assets to generate a guidance plan based on analyzing the survey data, the guidance plan identifying specific assets along the predetermined path; traversing the predetermined path a second time with an inspection system after generating the guidance plan, wherein generating the guidance plan is done prior to traversing the predetermined path the second time and wherein traversing the predetermined path the second time is done after completely traversing the predetermined path the first time, as required by independent claim 12.  Regarding independent claim 21, the prior art does not teach traversing a railroad track a first time obtaining survey data, obtaining a guidance plan including an identity of each of a plurality of specific assets, the specific assets being railroad components along the railroad track that have been identified to warrant additional inspection, maintenance, or replacement, and then traversing the railroad track a second time with an inspection system and traversing the railroad track with a tool and aligning the tool with one of the plurality of specific assets using the identity of the one of the plurality of specific assets, wherein the tool traverses the railroad track behind the inspection system.  Regarding independent claim 37, while Asuka specifically teaches detection of rail breaks by impulse signal, it does not teach the determination of current features of the specific assets along the path, i.e. specifically rail tie locations as featured in the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONALD J WALLACE/Primary Examiner, Art Unit 3665